 

AGREEMENT AND PLAN OF MERGER







AGREEMENT AND PLAN OF MERGER ("Agreement") made this 26th day of October 2005 by
and among Premier Document Services, Inc., a Nevada corporation ("Parent"),
Professional Document Services, Inc, a Nevada corporation ("Merger Sub") wholly
owned by the Parent , and Navistar Communications,Ltd., ("the Company") a Hong
Kong Company, as the 70% owner of  Happy Times Media Inc.(“Happytimes”), a
People’s Republic of China Company.




R E C I T A L S:







A.  The respective Boards of Directors of Parent and the Company have determined
that an acquisition of the Company by Merger Sub and then the merger of Merger
Sub with and into the Parent (the "Merger"), upon the terms and subject to the
conditions set forth in this Agreement, would be fair and in the best interests
of their respective shareholders, and such Boards of Directors have approved
such Merger, pursuant to which shares of Common Stock of the Company ("Company
Common Stock") issued and outstanding immediately prior to the Effective Time of
the Merger (as defined in Section 1.03) will be exchanged for the right to
receive Common Stock of Parent ("Parent Common Stock") other than Dissenting
Shares (as defined in Section 2.01(d)).




B. Parent, Merger Sub and the Company desire to make certain representations,
warranties, covenants and agreements in connection with the Merger and also to
prescribe various conditions to the Merger.




C.  For federal income tax purposes, the parties intend that the Merger shall
qualify as reorganization under the provisions of Section 368 of the Internal
Revenue Code of 1986, as amended (the "Code").




NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:

 

 

ARTICLE I:

THE MERGER




1.01  The Merger. Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with the Nevada Corporations Code (the "Nevada
Statutes"), Merger Sub shall acquire the Company and then shall be merged with
and into the Parent at the Effective Time of the Merger.  The Company will
become a wholly owned subsidiary of the Parent upon which the Merger Sub shall
no long exist.




1.02  Closing. Unless this Agreement shall have been terminated and the
transactions herein contemplated shall have been abandoned pursuant to Section
7.01 and subject to the satisfaction or waiver of the conditions set forth in
Article VI, the closing of the Merger (the "Closing") will take place at 10:00
a.m. on the business day after satisfaction of the conditions set forth in
Article VI (or as soon as practicable thereafter following satisfaction or
waiver of the conditions set forth in Article VI) (the "Closing Date"), at the
offices of Baker & McKenzie in New York., unless another date, time or place is
agreed to in writing by the parties hereto.




1.03  Effective Time of Merger.  As soon as practicable following the
satisfaction or waiver of the conditions set forth in Article VI, the parties
shall file articles of merger (the "Articles of Merger") executed in accordance
with the relevant provisions of the Nevada Statutes and shall make all other
filings or recordings required under Nevada Statutes.  The Merger shall become
effective at such time as the Articles of Merger are duly filed with the
Secretary of State of Nevada or at such other time as is permissible in
accordance with Nevada Statutes and as Parent and the Company shall agree should
be specified in the Articles of Merger (the time the Merger becomes effective
being the "Effective Time of the Merger"). Parent shall use reasonable efforts
to have the Closing Date and the Effective Time of the Merger to be the same
day.




1.04  Effects of the Merger. The Merger shall have the effects set forth in the
applicable provisions of the Nevada Statutes.




1.05  Articles of Incorporation; Bylaws; Purposes.




         (a) The Certificate of Incorporation of the Parent in effect
immediately prior to the Effective Time of the Merger shall be the Certificate
of Incorporation of the Parent until thereafter changed or amended as provided
therein or by applicable law.




         (b) The Bylaws of the Parent in effect at the Effective Time of the
Merger shall be the Bylaws of the Parent until thereafter changed or amended as
provided therein or by applicable law.




         (c) The purposes of the Parent and the total number of its authorized
capital stock shall be as set forth in the Certificate of Incorporation of the
Parent in effect immediately prior to the Effective Time of the Merger until
such time as such purposes and such number may be amended as provided in the
Certificate of Incorporation of the Parent and by applicable law.




1.06  Directors.  The directors of the Company at the Effective Time of the
Merger shall be the directors of the Parent, and its subsidiary, until the
earlier of their resignation or removal or until their respective successors are
duly elected and qualified, as the case may be.




1.07  Officers. The officers of the Company at the Effective Time of the Merger
shall be the officers of the Parent and its subsidiary, until the earlier of
their resignation or removal or until their respective successors are duly
elected and qualified, as the case may be.

 

 

ARTICLE II:

EFFECT OF THE MERGER

ON THE CAPITAL STOCK

OF THE CONSTITUENT CORPORATIONS




2.01  Effect on Capital Stock. As of the Effective Time of the Merger, by virtue
of the Merger and without any action on the part of the holders of shares of
Company Common Stock or any shares of capital stock of Merger Sub:




         (a) Common Stock of Merger Sub.  Each share of common stock of Merger
Sub issued and outstanding immediately prior to the Effective Time of the Merger
shall be converted into one share of Common Stock of the Parent and shall be the
issued and outstanding capital stock of the Parent.




         (b) Cancellation of Parent-Owned Merger Sub Common Stock.  Each share
of Common Stock of the Merger Sub that is owned by Parent shall automatically be
cancelled and retired and shall cease to exist, and no Parent Common Stock or
other consideration shall be delivered or deliverable in exchange therefor.




         (c) Conversion of Company Common Stock.  Except as otherwise provided
herein, each issued and outstanding share of Company Common Stock shall be
converted into fully paid and nonassessable shares of Parent Common Stock in
accordance with the Exchange Ratio described in Section 2.02 and common shares
of Parent Common Stock shall be deposited by the Parent with the Exchange Agent
 further to Section 2.04(a) herein and shall be known as the "Merger
Consideration."




         (d) Dissenting Shares.  Notwithstanding anything in this Agreement to
the contrary, shares of Company Common Stock issued and outstanding immediately
prior to the Effective Time of the Merger held by a holder (if any) who has the
right to demand payment for and an appraisal of such shares as provided under
Hong Kong law, if applicable, ("Dissenting Shares") shall not be converted into
a right to receive Merger Consideration unless such holder fails to perfect or
otherwise loses such holder's right to such payment or appraisal, if any.  If,
after the Effective Time of the Merger, such holder fails to perfect or loses
any such right to appraisal, each such share of such holder shall be treated as
a share that had been converted as of the Effective Time of the Merger into the
right to receive Merger Consideration in accordance with this Section 2.01. The
Company shall give prompt notice to Parent of any demands received by the
Company for appraisal of shares of Company Common Stock, and Parent shall have
the right to participate in all negotiations and proceedings with respect to
such demands.  The Company shall not, except with the prior written consent of
Parent, make any payment with respect to, or settle or offer to settle, any such
demands.




2.02  Exchange Ratio.  The "Exchange Ratio" is as follows:  Each share of
Company Stock shall be converted into one share of Parent Common Stock in the
Merger, an Exchange Ratio of 1: 1,391,942 Parent).

 

2.03  Stock Warrants.  At the Effective Time of the Merger, there will be no
outstanding warrants to purchase Parent Common Stock.

 

2.04  Exchange of Certificates.

(a) Exchange of Certificates.  As soon as reasonably practicable as of or after
the Effective Time of the Merger, Parent shall issue the Parent Shares, for the
benefit of the holders of shares of Company Common Stock, for exchange in
accordance with this Article II.




(b)  Settlement Date.  The settlement date as set forth herein shall be such
date which is six months from the Effective Time of the Merger and the date of
the resolution of any Contests further to Section 8.03 herein.




(c) Exchange Procedures.  At the Effective Time of the Merger, each holder of an
outstanding certificate or certificates which prior thereto represented shares
of Company Common Stock shall, upon surrender of such certificate or
certificates and acceptance be entitled to a certificate or certificates
representing the number of shares of Parent Common Stock into which the
aggregate number of shares of Company Common Stock previously represented by
such certificate or certificates surrendered shall have been converted pursuant
to this Agreement.  The Company shareholders shall accept such certificates upon
compliance with such reasonable terms and conditions to affect an orderly
exchange thereof in accordance with normal exchange practices.  All shares of
Company Common Stock shall be surrendered at the Effective Time of the Merger.
 After the Effective Time of the Merger, there shall be no further transfer on
the records of the Company or its transfer agent of certificates representing
shares of Company Common Stock.  If any certificate for such Parent Common Stock
is to be issued in a name other than that in which the certificate for Company
Common Stock surrendered for exchange is registered, it shall be a condition of
such exchange that the certificate so surrendered shall be properly endorsed,
with signature guaranteed, or otherwise in proper form for transfer and that the
person requesting such exchange shall pay to Parent or its transfer agent any
transfer or other taxes or other costs required by reason of the issuance of
certificates for such Parent Common Stock in a name other than that of the
registered holder of the certificate surrendered, or establish to the
satisfaction of Parent or its transfer agent that all taxes have been paid.

 

(d) No Further Ownership Rights in Company Common Stock.  All shares of Parent
Common Stock issued upon the surrender for exchange of certificates representing
shares of Company Common Stock in accordance with the terms of this Article II
shall be deemed to have been issued (and paid) in full satisfaction of all
rights pertaining to the shares of Company Common Stock theretofore represented
by such certificates.           

(e) No Liability. None of Parent, Merger Sub, or the Company shall be liable to
any person in respect of any shares of Parent Common Stock (or dividends or
distributions with respect thereto) delivered to a public official pursuant to
any applicable abandoned property, escheat or similar law.  All certificates
representing shares of Company Common Stock shall have been surrendered at the
Effective Time of the Merger.

ARTICLE III:

REPRESENTATIONS AND WARRANTIES




3.01  Representations and Warranties of the Company.  Except as set forth in the
Company Disclosure Schedule delivered by the Company to the Parent at the time
of execution of this Agreement, the Company represents and warrants to Parent
and Merger Sub as follows:




(a) Organization, Standing and Corporate Power.  The Company is duly organized,
validly existing and in good standing under the laws of Hong Kong and has the
requisite corporate power and authority to carry on its business as now being
conducted.  The Company is duly qualified or licensed to do business and is in
good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a material adverse
effect (as defined in Section 9.02) with respect to the Company.




(b) Subsidiaries:Happytimes.




(c) Capital Structure.  The authorized capital stock of the Company consists of
two (2) share of Company Common Stock.  There are two shares of Common Stock
outstanding.  Except as set forth above, no shares of capital stock or other
equity securities of the Company are issued, reserved for issuance or
outstanding.  All outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and nonassessable and not subject to
preemptive rights.  There are no outstanding bonds, debentures, notes or other
indebtedness or other securities of the Company having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which shareholders of the Company may vote.  The Company
Disclosure Schedule sets forth the outstanding Capitalization of the Company.
 Except as set forth above, there are no outstanding securities, options,
warrants, calls, rights, commitments, agreements, arrangements or undertakings
of any kind to which the Company is a party or by which it is bound obligating
the Company to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other equity or voting securities of the
Company or obligating the Company to issue, grant, extend or enter into any such
security, option, warrant, call, right, commitment, agreement, arrangement or
undertaking.  Other than the Company Stock Options and Company Warrants, there
are no outstanding contractual obligations, commitments, understandings or
arrangements of the Company to repurchase, redeem or otherwise acquire or make
any payment in respect of any shares of capital stock of the Company.  There are
no agreements or arrangements pursuant to which the Company is or could be
required to register shares of Company Common Stock or other securities under
the Securities Act of 1933, as amended (the "Securities Act") or other
agreements or arrangements with or among any security holders of the Company
with respect to securities of the Company.




(d) Authority; Noncontravention.  The Company has the requisite corporate and
other power and authority to enter into this Agreement and to consummate the
Merger.  The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Company.
 This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.  The execution and delivery of this
Agreement do not, and the consummation of the transactions contemplated by this
Agreement and compliance with the provisions hereof will not, conflict with, or
result in any breach or violation of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of or "put" right with respect to any obligation or
to loss of a material benefit under, or result in the creation of any lien upon
any of the properties or assets of the Company under, (i) the Articles of
Incorporation or Bylaws of the Company, (ii) any loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise or license applicable to the Company, its properties or
assets, or (iii) subject to the governmental filings and other matters referred
to in the following sentence, any judgment, order, decree, statute, law,
ordinance, rule, regulation or arbitration award applicable to the Company, its
properties or assets. No consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to, any federal, state or
local government or any court, administrative agency or commission or other
governmental authority, agency, domestic or foreign (a "Governmental Entity"),
is required by or with respect to the Company in connection with the execution
and delivery of this Agreement by the Company or the consummation by the Company
of the transactions contemplated hereby, except, with respect to this Agreement,
for the filing of the Articles of Merger with the Secretary of State of Nevada.
                                          




(e) Absence of Certain Changes or Events.  Since December 31, 2003, the Company
has conducted its business only in the ordinary course consistent with past
practice, and there is not and has not been: (i) any material adverse change
with respect to the Company; (ii) any condition, event or occurrence which
individually or in the aggregate could reasonably be expected to have a material
adverse effect or give rise to a material adverse change with respect to the
Company; (iii) any event which, if it had taken place following the execution of
this Agreement, would not have been permitted by Section 4.01 without prior
consent of Parent; or (iv) any condition, event or occurrence which could
reasonably be expected to prevent, hinder or materially delay the ability of the
Company to consummate the transactions contemplated by this Agreement.




(f) Litigation; Labor Matters; Compliance with Laws.




(i) There is no suit, action or proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
basis for any such suit, action, proceeding or investigation that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect with respect to the Company or prevent, hinder or materially delay the
ability of the Company to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against the Company having, or
which, insofar as reasonably could be foreseen by the Company, in the future
could have, any such effect.




(ii) The Company is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to the Company.




(iii) The conduct of the business of the Company complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees or arbitration
awards applicable thereto.




(g) Benefit Plans. The Company is not a party to any collective bargaining
agreement or any bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock purchase, phantom stock,
retirement, vacation, severance, disability, death benefit, hospitalization,
medical or other plan, arrangement or understanding (whether or not legally
binding) under which the Company currently has an obligation to provide benefits
to any current or former employee, officer or director of the Company
(collectively, "Benefit Plans").                                           




(h) Certain Employee Payments.  The Company is not a party to any employment
agreement which could result in the payment to any current, former or future
director or employee of the Company of any money or other property or rights or
accelerate or provide any other rights or benefits to any such employee or
director as a result of the transactions contemplated by this Agreement, whether
or not (i) such payment, acceleration or provision would constitute a "parachute
payment" (within the meaning of Section 280G of the Code), or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.




(i) Tax Returns and Tax Payments.  The Company has timely filed all Tax Returns
required to be filed by it, has paid all Taxes shown thereon to be due and has
provided adequate reserves in its financial statements for any Taxes that have
not been paid, whether or not shown as being due on any returns.  No material
claim for unpaid Taxes has been made or become a lien against the property of
the Company or is being asserted against the Company, no audit of any Tax Return
of the Company is being conducted by a tax authority, and no extension of the
statute of limitations on the assessment of any Taxes has been granted by the
Company and is currently in effect. As used herein, "taxes" shall mean all taxes
of any kind, including, without limitation, those on or measured by or referred
to as income, gross receipts, sales, use, ad valorem, franchise, profits,
license, withholding, payroll, employment, excise, severance, stamp, occupation,
premium value added, property or windfall profits taxes, customs, duties or
similar fees,, assessments or charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts imposed by
any governmental authority, domestic or foreign. As used herein, "Tax Return"
shall mean any return, report or statement required to be filed with any
governmental authority with respect to Taxes.




(j) Environmental Matters. The Company is in compliance with all applicable
Environmental Laws. "Environmental Laws" means all applicable federal, state and
local statutes, rules, regulations, ordinances, orders, decrees and common law
relating in any manner to contamination, pollution or protection of human health
or the environment, and similar state laws.




(k) Material Contract Defaults. The Company is not, or has not received any
notice or has any knowledge that any other party is, in default in any respect
under any Material Contract; and there has not occurred any event that with the
lapse of time or the giving of notice or both would constitute such a material
default. For purposes of this Agreement, a Material Contract means any contract,
agreement or commitment that is effective as of the Closing Date to which the
Company is a party (i) with expected receipts or expenditures in excess of
$100,000, (ii) requiring the Company to indemnify any person, (iii) granting
exclusive rights to any party, (iv) evidencing indebtedness for borrowed or
loaned money in excess of $100,000 or more, including guarantees of such
indebtedness, or (v) which, if breached by the Company in such a manner would
(A) permit any other party to cancel or terminate the same (with or without
notice of passage of time) or (B) provide a basis for any other party to claim
money damages (either individually or in the aggregate with all other such
claims under that contract) from the Company or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment.




(l) Properties. The Company has good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by the Company or acquired after the date thereof which are,
individually or in the aggregate, material to the Company's business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens.




(m) Trademarks and Related Contracts.  To the knowledge of the Company:




(i) As used in this Agreement, the term "Trademarks" means trademarks, service
marks, trade names, Internet domain names, designs, slogans, and general
intangibles of like nature; the term "Trade Secrets" means technology; trade
secrets and other confidential information, know-how, proprietary processes,
formulae, algorithms, models, and methodologies; the term "Intellectual
Property" means patents, copyrights, Trademarks, applications for any of the
foregoing, and Trade Secrets; the term "Company License Agreements" means any
license agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available or less than $25,000), and any written settlements
relating to any Intellectual Property, to which the Company is a party or
otherwise bound; and the term "Software" means any and all computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code.




(ii) To the knowledge of the Company, none of the Company's Intellectual
Property or Company License Agreements infringe upon the rights of any third
party that may give rise to a cause of action or claim against the Company or
its successors.




(n) Board Recommendation. The Board of Directors of the Company has unanimously
determined that the terms of the Merger are fair to and in the best interests of
the shareholders of the Company and recommended that the holders of the shares
of Company Common Stock approve the Merger.




(o) Required Company Vote.  The affirmative vote of a majority of the shares of
each of the Company Common Stock is the only vote of the holders of any class or
series of the Company's securities necessary to approve the Merger (the "Company
Shareholder Approval").




3.02  Representations and Warranties of HappyTimes.  Except as set forth in the
Company Disclosure Schedule delivered by the Company to the Parent at the time
of execution of this Agreement, the Company and the Shareholders, jointly and
severally, each represents and warrants to Parent and Merger Sub as follows:




(a) Organization, Standing and Corporate Power.  Happytimes is duly organized,
validly existing and in good standing under the laws of the People’s Republic of
China and has the requisite corporate power and authority to carry on its
business as now being conducted.  Happytimes is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
or licensing necessary, other than in such jurisdictions where the failure to be
so qualified or licensed (individually or in the aggregate) would not have a
material adverse effect (as defined in Section 9.02) with respect to Happytimes.




(b) Subsidiaries: Happytimes is 70% owned by the Company and shall remain a
majority owned subsidiary of the Company.




(c) Capital Structure.  Except as set forth in the financial statements, no
shares of capital stock or other equity securities of Happytimes are issued,
reserved for issuance or outstanding.  All outstanding equity ownership interest
in Happytimes are duly authorized, validly issued, fully paid and nonassessable
and not subject to preemptive rights.  There are no outstanding bonds,
debentures, notes or other indebtedness or other securities of Happytimes having
the right to vote (or convertible into, or exchangeable for, securities having
the right to vote) on any matters on which shareholders of Happytimes may vote.
 The Happytimes Disclosure Schedule sets forth the outstanding Capitalization of
Happytimes.  Except as set forth above, there are no outstanding securities,
options, warrants, calls, rights, commitments, agreements, arrangements or
undertakings of any kind to which Happytimes  is a party or by which it is bound
obligating Happytimes  to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity or voting
securities of Happytimes  or obligating Happytimes  to issue, grant, extend or
enter into any such security, option, warrant, call, right, commitment,
agreement, arrangement or undertaking.  There are no outstanding contractual
obligations, commitments, understandings or arrangements of Happytimes to
repurchase, redeem or otherwise acquire or make any payment in respect of any
shares of capital stock of Happytimes.  There are no agreements or arrangements
pursuant to which Happytimes is or could be required to register shares of
Company Common Stock or other securities under the Securities Act of 1933, as
amended (the "Securities Act") or other agreements or arrangements with or among
any security holders of Happytimes with respect to securities of Happytimes.




(d) Authority; Noncontravention.  Happytimes has the requisite corporate and
other power and authority to enter into this Agreement and to make the
representations contained herein.  This Agreement has been duly executed and
delivered by Happytimes and constitutes a valid and binding obligation of
Happytimes, enforceable against Happytimes in accordance with its terms.  The
execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
hereof will not, conflict with, or result in any breach or violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of or "put" right with
respect to any obligation or to loss of a material benefit under, or result in
the creation of any lien upon any of the properties or assets of Happytimes
under, (i) the Articles of Incorporation or Bylaws of Happytimes , (ii) any loan
or credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to Happytimes ,
its properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to
Happytimes , its properties or assets. No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
federal, state or local government or any court, administrative agency or
commission or other governmental authority, agency, domestic or foreign (a
"Governmental Entity"), is required by or with respect to Happytimes in
connection with the execution and delivery of this Agreement by Happytimes  or
the consummation by Happytimes  of the transactions contemplated hereby, except,
with respect to this Agreement, for the filing of the Articles of Merger with
the Secretary of State of Nevada.                                           




(e) Absence of Certain Changes or Events.  Since December 31, 2003, other than
the ownership interest transfer to the Company, Happytimes  has conducted its
business only in the ordinary course consistent with past practice, and there is
not and has not been: (i) any material adverse change with respect to Happytimes
; (ii) any condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a material adverse effect or give rise to a
material adverse change with respect to Happytimes ; (iii) any event which, if
it had taken place following the execution of this Agreement, would not have
been permitted by Section 4.01 without prior consent of Parent; or (iv) any
condition, event or occurrence which could reasonably be expected to prevent,
hinder or materially delay the ability of Happytimes  to consummate the
transactions contemplated by this Agreement.




(f) Litigation; Labor Matters; Compliance with Laws.




(i) There is no suit, action or proceeding or investigation pending or, to the
knowledge of Happytimes , threatened against or affecting Happytimes  or any
basis for any such suit, action, proceeding or investigation that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect with respect to Happytimes  or prevent, hinder or materially delay the
ability of Happytimes  to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against Happytimes  having, or
which, insofar as reasonably could be foreseen by Happytimes , in the future
could have, any such effect.




(ii) Happytimes is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to Happytimes .




(iii) The conduct of the business of Happytimes complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees or arbitration
awards applicable thereto.




(g) Benefit Plans. Happytimes  is not a party to any collective bargaining
agreement or any bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock purchase, phantom stock,
retirement, vacation, severance, disability, death benefit, hospitalization,
medical or other plan, arrangement or understanding (whether or not legally
binding) under which Happytimes  currently has an obligation to provide benefits
to any current or former employee, officer or director of Happytimes
 (collectively, "Benefit Plans").                                           




(h) Certain Employee Payments.  Happytimes is not a party to any employment
agreement which could result in the payment to any current, former or future
director or employee of Happytimes  of any money or other property or rights or
accelerate or provide any other rights or benefits to any such employee or
director as a result of the transactions contemplated by this Agreement, whether
or not (i) such payment, acceleration or provision would constitute a "parachute
payment" (within the meaning of Section 280G of the Code), or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.




(i) Tax Returns and Tax Payments.  Happytimes  has timely filed all Tax Returns
required to be filed by it, has paid all Taxes shown thereon to be due and has
provided adequate reserves in its financial statements for any Taxes that have
not been paid, whether or not shown as being due on any returns.  No material
claim for unpaid Taxes has been made or become a lien against the property of
Happytimes or is being asserted against Happytimes, no audit of any Tax Return
of Happytimes is being conducted by a tax authority, and no extension of the
statute of limitations on the assessment of any Taxes has been granted by
Happytimes and is currently in effect. As used herein, "taxes" shall mean all
taxes of any kind, including, without limitation, those on or measured by or
referred to as income, gross receipts, sales, use, ad valorem, franchise,
profits, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium value added, property or windfall profits taxes, customs,
duties or similar fees,, assessments or charges of any kind whatsoever, together
with any interest and any penalties, additions to tax or additional amounts
imposed by any governmental authority, domestic or foreign. As used herein, "Tax
Return" shall mean any return, report or statement required to be filed with any
governmental authority with respect to Taxes.




(j) Environmental Matters.  Happytimes is in material compliance with all
applicable Environmental Laws. "Environmental Laws" means all applicable
federal, state and local statutes, rules, regulations, ordinances, orders,
decrees and common law relating in any manner to contamination, pollution or
protection of human health or the environment, and similar state laws.




(k) Material Contract Defaults. Happytimes is not, or has not received any
notice or has any knowledge that any other party is, in default in any respect
under any Material Contract; and there has not occurred any event that with the
lapse of time or the giving of notice or both would constitute such a material
default. For purposes of this Agreement, a Material Contract means any contract,
agreement or commitment that is effective as of the Closing Date to which
Happytimes  is a party (i) with expected receipts or expenditures in excess of
$100,000, (ii) requiring Happytimes  to indemnify any person, (iii) granting
exclusive rights to any party, (iv) evidencing indebtedness for borrowed or
loaned money in excess of $100,000 or more, including guarantees of such
indebtedness, or (v) which, if breached by Happytimes  in such a manner would
(A) permit any other party to cancel or terminate the same (with or without
notice of passage of time) or (B) provide a basis for any other party to claim
money damages (either individually or in the aggregate with all other such
claims under that contract) from Happytimes  or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment.




(l) Properties. Happytimes has good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by Happytimes or acquired after the date thereof which are,
individually or in the aggregate, material to Happytimes’s business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens.




(m) Trademarks and Related Contracts.  To the knowledge of Happytimes:




(i) As used in this Agreement, the term "Trademarks" means trademarks, service
marks, trade names, Internet domain names, designs, slogans, and general
intangibles of like nature; the term "Trade Secrets" means technology; trade
secrets and other confidential information, know-how, proprietary processes,
formulae, algorithms, models, and methodologies; the term "Intellectual
Property" means patents, copyrights, Trademarks, applications for any of the
foregoing, and Trade Secrets; the term "Company License Agreements" means any
license agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available or less than $25,000), and any written settlements
relating to any Intellectual Property, to which Happytimes  is a party or
otherwise bound; and the term "Software" means any and all computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code.




(ii) To the knowledge of Happytimes, none of Happytimes’ Intellectual Property
or Company License Agreements infringe materially upon the rights of any third
party that may give rise to a cause of action or claim against Happytimes or its
successors.




3.03 Representations and Warranties of Parent and Merger Sub.  Except as set
forth in the disclosure schedule delivered by Parent to the Company at the time
of execution of this Agreement (the "Parent Disclosure Schedule"), Parent and
Merger Sub represent and warrant to the Company as follows:




(a) Organization, Standing and Corporate Power. Each of Parent, Merger Sub and
the other Parent Subsidiaries (as defined in Section 3.03(b)) is (or at Closing
will be) duly organized, validly existing and in good standing under the laws of
the State of Nevada, as is applicable, and has the requisite corporate power and
authority to carry on its business as now being conducted.  Each of Parent,
Merger Sub and the other Parent Subsidiaries is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
or licensing necessary, other than in such jurisdictions where the failure to be
so qualified or licensed (individually or in the aggregate) would not have a
material adverse effect with respect to Parent.




(b) Subsidiaries.  The Parent has two subsidiaries: Merger Sub, and Premier
Document Services of Nevada, Inc, both of which are a Nevada corporation
incorporated in October, 2005.  All the outstanding shares of capital stock of
each such entity which is a corporation have been validly issued and are fully
paid and nonassessable and, except as set forth in the Parent Disclosure
Schedule, are owned (of record and beneficially) by Parent, free and clear of
all Liens.  Except for the capital stock of its subsidiaries, which are
corporations, Parent does not own, directly or indirectly, any capital stock or
other ownership interest in any corporation, partnership, business association,
joint venture or other entity.  




(c) Capital Structure. The authorized capital stock of Parent consists of
60,000,000 shares of Parent Common Stock, $0.001 par value, and 15,000,000
shares of preferred stock at $0.001 par value, of which 7,942,750 shares of
Parent Common Stock are issued and outstanding and no shares of Parent Common
Stock are issuable upon the exercise of outstanding warrants, convertible notes,
and options and otherwise.  Except as set forth above, no shares of capital
stock or other equity securities of Parent are issued, reserved for issuance or
outstanding.  All outstanding shares of capital stock of Parent are, and all
shares which may be issued pursuant to this Agreement will be, when issued, duly
authorized, validly issued, fully paid and nonassessable, not subject to
preemptive rights, and issued in compliance with all applicable state and
federal laws concerning the issuance of securities.  There are no outstanding
bonds, debentures, notes or other indebtedness or other securities of Parent
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which shareholders of Parent may
vote.  Except as set forth above, there are no outstanding securities, options,
warrants, calls, rights, commitments, agreements, arrangements or undertakings
of any kind to which Parent or any of its subsidiaries is a party or by which
any of them is bound obligating Parent or any its subsidiaries to issue, deliver
or sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity securities of Parent or any of its subsidiaries or
obligating Parent or any of its subsidiaries to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity securities of Parent or any of its subsidiaries or obligating Parent or
any of its subsidiaries to issue, grant, extend or enter into any such security,
option, warrant, call, right, commitment, agreement, arrangement or undertaking.
 There are no outstanding contractual obligations, commitments, understandings
or arrangements of Parent or any of its subsidiaries to repurchase, redeem or
otherwise acquire or make any payment in respect of any shares of capital stock
of Parent or any of its subsidiaries.  The authorized capital stock of Merger
Sub and Premier Document Services of Nevada, Inc., each consists of 75,000,000
shares of common stock, par value $0.001 per share, of which 900 of each have
been validly issued to the Parent, are fully paid and nonassessable, were issued
in compliance with all applicable state and federal laws concerning the issuance
of securities, and are owned by Parent, free and clear of any lien.




(d) Authority; Noncontravention.  Parent and subsidiaries have all requisite
corporate authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement by Parent and Merger Sub and the consummation by Parent and Merger Sub
of the transactions contemplated by this Agreement have been (or at Closing will
have been) duly authorized by all necessary corporate action on the part of
Parent and Merger Sub.  This Agreement has been duly executed and delivered by
and constitutes a valid and binding obligation of each of Parent and Merger Sub,
enforceable against each such party in accordance with its terms.  The execution
and delivery of this agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions of this
Agreement will not, conflict with, or result in any breach or violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of or "put" right with
respect to any obligation or to loss of a material benefit under, or result in
the creation of any lien upon any of the properties or assets of Parent or any
of its subsidiaries under, (i) the articles of incorporation or bylaws of Parent
or Merger Sub or the comparable charter or organizational documents of any other
subsidiary of Parent, (ii) any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, franchise
or license applicable to Parent, Merger Sub or any other subsidiary of Parent or
their respective properties or assets, or (iii) subject to the governmental
filings and other matters referred to in the following sentence, any judgment,
order, decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to Parent, Merger Sub or any other subsidiary of Parent or their
respective properties or assets, other than, in the case of clauses (ii) and
(iii), any such conflicts, breaches, violations, defaults, rights, losses or
liens that individually or in the aggregate could not have a material adverse
effect with respect to Parent or could not prevent, hinder or materially delay
the ability of Parent to consummate the transactions contemplated by this
Agreement.  No consent, approval, order or authorization of, or registration,
declaration or filing with, or notice to, any Governmental Entity is required by
or with respect to Parent, Merger Sub or any other subsidiary of Parent in
connection with the execution and delivery of this Agreement by Parent or Merger
Sub or the consummation by Parent or Merger Sub, as the case may be, of any of
the transactions contemplated by this Agreement, except for the filing of the
Articles of Merger with the Secretaries of State of Nevada, as required, and
such other consents, approvals, orders, authorizations, registrations,
declarations, states.




(e) SEC Documents; Undisclosed Liabilities.  Parent has filed all reports,
schedules, forms, statements and other documents as required by the Securities
and Exchange Commission (the "SEC") and Parent has delivered or made available
to the Company all reports, schedules, forms, statements and other documents
filed with the SEC (collectively, and in each case including all exhibits and
schedules thereto and documents incorporated by reference therein, the "Parent
SEC Documents").  As of their respective dates, the Parent SEC Documents
complied in all material respects with the requirements of the Securities Act or
the Securities Exchange Act of 1934, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to such Parent SEC
documents, and none of the Parent SEC Documents (including any and all
consolidated financial statements included therein) as of such date contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  Except to the extent revised or superseded by a subsequent filing
with the SEC (a copy of which has been provided to the Company prior to the date
of this Agreement), none of the Parent SEC Documents, to the knowledge of
Parent’s management, contains any untrue statement of a material fact or omits
to state any material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The consolidated
financial statements of Parent included in such Parent SEC Documents comply as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with generally accepted accounting principles (except, in
the case of unaudited consolidated quarterly statements, as permitted by Form
10-Q of the SEC) applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present the
consolidated financial position of Parent and its consolidated subsidiaries as
of the dates thereof and the consolidated results of operations and changes in
cash flows for the periods then ended (subject, in the case of unaudited
quarterly statements, to normal year-end audit adjustments as determined by
Parent's independent accountants).  Except as set forth in the Parent SEC
Documents, at the date of the most recent audited financial statements of Parent
included in the Parent SEC Documents, neither Parent nor any of its subsidiaries
had, and since such date neither Parent nor any of such subsidiaries has
incurred, any liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise) which, individually or in the aggregate,
could reasonably be expected to have a material adverse effect with respect to
Parent.




(f) Absence of Certain Changes or Events.  Except as disclosed in the Parent SEC
Documents, since the date of the most recent financial statements included in
the Parent SEC Documents, Parent has conducted its business only in the ordinary
course consistent with past practice in light of its current business
circumstances, and there is not and has not been: (i) any material adverse
change with respect to Parent; (ii) any condition, event or occurrence which,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect or give rise to a material adverse change with respect
to Parent; (iii) any event which, if it had taken place following the execution
of this Agreement, would not have been permitted by Section 4.02 without the
prior consent of the Company; or (iv) any condition, event or occurrence which
could reasonably be expected to prevent, hinder or materially delay the ability
of Parent to consummate the transactions contemplated by this Agreement.




(g) Interim Operations of Merger Sub.  The Merger Sub was formed solely for the
purpose of engaging in the transactions contemplated hereby, has (or will have)
engaged in no other business activities and has (or will have) conducted its
operations only as contemplated hereby.




(h) Litigation; Labor Matters; Compliance with Laws.

(i)  There is no suit, action or proceeding or investigation pending or, to the
knowledge of Parent, threatened against or affecting Parent or any basis for any
such suit, action, proceeding or investigation that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect with
respect to Parent or prevent, hinder or materially delay the ability of Parent
to consummate the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against Parent having, or which, insofar as reasonably
could be foreseen by Parent, in the future could have, any such effect.

(ii) Parent is not a party to, or bound by, any collective bargaining agreement,
contract or other agreement or understanding with a labor union or labor
organization, nor is it the subject of any proceeding asserting that it has
committed an unfair labor practice or seeking to compel it to bargain with any
labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to Parent.




(iii) The conduct of the business of Parent complies with all statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees or arbitration awards
applicable thereto.




(i) Benefit Plans.  Parent is not a party to any Benefit Plan under which Parent
currently has an obligation to provide benefits to any current or former
employee, officer or director of Parent.




(j) Certain Employee Payments.  Parent is not a party to any employment
agreement which could result in the payment to any current, former or future
director or employee of Parent of any money or other property or rights or
accelerate or provide any other rights or benefits to any such employee or
director as a result of the transactions contemplated by this Agreement, whether
or not (i) such payment, acceleration or provision would constitute a "parachute
payment" (within the meaning of Section 280G of the Code), or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.




(k) Tax Returns and Tax Payments. Parent has timely filed all Tax Returns
required to be filed by it, has paid all Taxes shown thereon to be due and has
provided adequate reserves in its financial statements for any Taxes that have
not been paid, whether or not shown as being due on any returns. No material
claim for unpaid Taxes has been made or become a lien against the property of
Parent or is being asserted against Parent, no audit of any Tax Return of Parent
is being conducted by a tax authority, and no extension of the statute of
limitations on the assessment of any Taxes has been granted by Parent and is
currently in effect.




(l) Environmental Matters. Parent is in material compliance with all applicable
Environmental Laws.




(m) Material Contract Defaults.  Parent is not, or has not, received any notice
or has any knowledge that any other party is, in default in any respect under
any Material Contract; and there has not occurred any event that with the lapse
of time or the giving of notice or both would constitute such a material
default.  For purposes of this Agreement, a Material Contract means any
contract, agreement or commitment that is effective as of the Closing Date to
which Parent is a party (i) with expected receipts or expenditures in excess of
$10,000, (ii) requiring Parent to indemnify any person, (iii) granting exclusive
rights to any party, (iv) evidencing indebtedness for borrowed or loaned money
in excess of $10,000 or more, including guarantees of such indebtedness, or (v)
which, if breached by Parent in such a manner would (A) permit any other party
to cancel or terminate the same (with or without notice of passage of time) or
(B) provide a basis for any other party to claim money damages (either
individually or in the aggregate with all other such claims under that contract)
from Parent or (C) give rise to a right of acceleration of any material
obligation or loss of any material benefit under any such contract, agreement or
commitment.




(n) Properties.  Parent has good, clear and marketable title to all the tangible
properties and tangible assets reflected in the latest balance sheet as being
owned by Parent or acquired after the date thereof which are, individually or in
the aggregate, material to Parent's business (except properties sold or
otherwise disposed of since the date thereof in the ordinary course of
business), free and clear of all material liens.




(o) Trademarks and Related Contracts.  Parent does not hold any Trademarks,
Trade Secrets, or Intellectual Property, and is not party to any license
agreements regarding such.

           

(p) Board Recommendation. The Board of Directors of Parent has unanimously
determined that the terms of the Merger are fair to and in the best interests of
the shareholders of Parent.

ARTICLE IV:

COVENANTS RELATING TO

CONDUCT OF BUSINESS PRIOR TO MERGER




4.01 Conduct of Company and Parent.  From the date of this Agreement and until
the Effective Time of the Merger, or until the prior termination of this
Agreement, Company and Parent shall not, unless mutually agreed to in writing:




(a) engage in any transaction, except in the normal and ordinary course of
business, or create or suffer to exist any Lien or other encumbrance upon any of
their respective assets or which will not be discharged in full prior to the
Effective Time of the Merger;                                           




(b) sell, assign or otherwise transfer any of their assets, or cancel or
compromise any debts or claims relating to their assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;




(c) fail to use reasonable efforts to preserve intact their present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and on-going business not
be impaired prior to the Effective Time of the Merger;




(d) except for matters related to complaints by former employees related to
wages, suffer or permit any material adverse change to occur with respect to
Company and Parent or their business or assets; or




(e) Make any material change with respect to their business in accounting or
bookkeeping methods, principles or practices, except as required by GAAP.

ARTICLE V:

ADDITIONAL AGREEMENTS




5.01 Access to Information; Confidentiality.




(a) The Company shall, and shall cause its officers, employees, counsel,
financial advisors and other representatives to, afford to Parent and its
representatives reasonable access during normal business hours during the period
prior to the Effective Time of the Merger to its and to Happytimes’ properties,
books, contracts, commitments, personnel and records and, during such period,
the Company shall, and shall cause its and Happytimes’ officers, employees and
representatives to, furnish promptly to Parent all information concerning their
respective business, properties, financial condition, operations and personnel
as such other party may from time to time reasonably request. For the purposes
of determining the accuracy of the representations and warranties of the Parent
and Merger Sub set forth herein and compliance by the Parent and Merger Sub of
their respective obligations hereunder, during the period prior to the Effective
Time of the Merger, Parent shall provide the Company and its representatives
with reasonable access during normal business hours to its and Merger Sub’s
properties, books, contracts, commitments, personnel and records as may be
necessary to enable the Company to confirm the accuracy of the representations
and warranties of Parent and Merger Sub set forth herein and compliance by
Parent and Merger Sub of their obligations hereunder, and, during such period,
Parent shall, and shall cause its subsidiaries, officers, employees and
representatives to, furnish promptly to the Company upon its request (i) a copy
of each report, schedule, registration statement and other document filed by it
during such period pursuant to the requirements of federal or state securities
laws and (ii) all other information concerning its business, properties,
financial condition, operations and personnel as such other party may from time
to time reasonably request. Except as required by law, each of the Company,
Merger Sub, and Parent will hold, and will cause its respective directors,
officers, employees, accountants, counsel, financial advisors and other
representatives and affiliates to hold, any nonpublic information in confidence.




(b) No investigation pursuant to this Section 5.01 shall affect any
representations or warranties of the parties herein or the conditions to the
obligations of the parties hereto.




5.02 Best Efforts.  Upon the terms and subject to the conditions set forth in
this Agreement, each of the parties agrees to use its best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Merger and the other transactions contemplated by this
Agreement. Parent, Merger Sub and the Company will use their best efforts and
cooperate with one another (i) in promptly determining whether any filings are
required to be made or consents, approvals, waivers, permits or authorizations
are required to be obtained (or, which if not obtained, would result in an event
of default, termination or acceleration of any agreement or any put right under
any agreement) under any applicable law or regulation or from any governmental
authorities or third parties, including parties to loan agreements or other debt
instruments and including such consents, approvals, waivers, permits or
authorizations as may be required to transfer the assets and related liabilities
of the Company to the Merger Sub in promptly making any such filings, in
furnishing information required in connection therewith and in timely seeking to
obtain any such consents, approvals, permits or authorizations and (ii) in
facilitating each other’s due diligence investigations. Parent and the Company
shall mutually cooperate in order to facilitate the achievement of the benefits
reasonably anticipated from the Merger.




5.03 Public Announcements.  Parent and Merger Sub, on the one hand, and the
Company, on the other hand, will consult with each other before issuing, and
provide each other the opportunity to review and comment upon, any press release
or other public statements with respect to the transactions contemplated by this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
law or court process. The parties agree that the initial press release or
releases to be issued with respect to the transactions contemplated by this
Agreement shall be mutually agreed upon prior to the issuance thereof.
Notwithstanding the foregoing, Company may disclose the contemplated Merger in
letters to the Company's optionees for purposes of fulfilling the Company's
obligations under the Company Option Plan to the said optionees.




5.04 Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expenses.




5.05 Directorships.  Upon the Effective Time of the Merger, all officers of the
Parent shall have resigned and Parent shall have taken all action to cause Ranny
Liang, Don Lee, Les Schector to be elected to its Board of Directors and its
officers to consist of the following: Ranny Liang as the Chairman of the Board,
Don Lee as the CEO and acting CFO.                                     




5.06 No Solicitation.  Except as previously agreed to in writing by the other
party, neither Company or Parent shall authorize or permit any of its officers,
directors, agents, representatives, or advisors to (a) solicit, initiate or
encourage or take any action to facilitate the submission of inquiries,
proposals or offers from any person relating to any matter concerning any
merger, consolidation, business combination, recapitalization or similar
transaction involving Company or Parent, respectively, other than the
transaction contemplated by this Agreement or any other transaction the
consummation of which would or could reasonably be expected to impede, interfere
with, prevent or delay the Merger or which would or could be expected to dilute
the benefits to the Company of the transactions contemplated hereby. Company or
Parent will immediately cease and cause to be terminated any existing
activities, discussions and negotiations with any parties conducted heretofore
with respect to any of the foregoing.




5.07 Reverse Split . Other than any forward split that the Parent may effect
from time to time, the Parent shall not effect any reverse split during the 18
months after the Merger .




ARTICLE VI:

CONDITIONS PRECEDENT




6.01 Conditions to Each Party's Obligation to Effect the Merger.  The respective
obligation of each party to effect the Merger is subject to the satisfaction or
waiver on or prior to the Closing Date of the following conditions:




(a) Opinions of Counsel.  Execution and delivery of the following:  to the
Company, an opinion of counsel from Parent's legal counsel that the terms,
conditions and structure of this Merger satisfy Nevada law.




(b) No Injunctions or Restraints. No temporary restraining order, preliminary or
permanent injunction or other order issued by any court of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the Merger shall be in effect.




(c) No Dissent. Holders of no more than five percent (5%) of the Merger Sub's
Common Stock shall have dissented to the Merger.







6.02 Conditions to Obligations of Parent and Merger Sub. The obligations of
Parent and Merger Sub to effect the Merger are further subject to the following
conditions:




(a) Representations and Warranties.  The representations and warranties of the
Company set forth in this Agreement shall be true and correct in all material
respects, in each case as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date. Parent shall have received a
certificate signed on behalf of the Company by the president of the Company to
such effect.




(b) Performance of Obligations of the Company. The Company shall have performed
the obligations required to be performed by it under this Agreement at or prior
to the Closing Date (except for such failures to perform as have not had or
could not reasonably be expected, either individually or in the aggregate, to
have a material adverse effect with respect to the Company or adversely affect
the ability of the Company to consummate the transactions herein contemplated or
perform its obligations hereunder), and Parent shall have received a certificate
signed on behalf of the Company by the president of the Company to such effect.




(c) Consents, etc.  Parent shall have received evidence, in form and substance
reasonably satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.




(d) No Litigation.  There shall not be pending or threatened by any Governmental
Entity any suit, action or proceeding (or by any other person any suit, action
or proceeding which has a reasonable likelihood of success), (i) challenging or
seeking to restrain or prohibit the consummation of the Merger or any of the
other transactions contemplated by this Agreement or seeking to obtain from
Parent or any of its subsidiaries any damages that are material in relation to
Parent and its subsidiaries taken as a whole, (ii) seeking to prohibit or limit
the ownership or operation by the Company, Parent or any of its subsidiaries of
any material portion of the business or assets of the Company, Parent or any of
its subsidiaries, or to dispose of or hold separate any material portion of the
business or assets of the Company, Parent or any of its subsidiaries, as a
result of the Merger or any of the other transactions contemplated by this
Agreement, (iii) seeking to impose limitations on the ability of Parent or
Merger Sub to acquire or hold, or exercise full rights of ownership of, any
shares of Company Common Stock or Common Stock of the Surviving Corporation,
including, without limitation, the right to vote the Company Common Stock or
Common Stock of the Surviving Corporation on all matters properly presented to
the shareholders of the Company or the Surviving Corporation, respectively, or
(iv) seeking to prohibit Parent or any of its subsidiaries from effectively
controlling in any material respect the business or operations of the Company.




(e)  Due Diligence Investigation.  Parent shall be satisfied with the results of
its due diligence investigation of the Company and Happytimes in its sole and
absolute discretion.  




(f)  The Company shall have US GAAP audited financial statements to be used in
the post Merger 8K filing.




(g)  The existing operation of the Parent, including all assets and liabilities
shall be transferred to the subsidiary, Premier Document Services of Nevada,
Inc., and 100% of this subsidiary’s common stock exchanged for 250,000 shares of
the Parent’s common stock by Kim Han simultaneously with  the Closing of the
Merger.  




(h)   Shareholder Agreements.   Holders of not less than 7,400,000 shares of the
Parent’s common stock at the effective date of the merger shall have entered
into agreements with the Parent restricting the public market resale of said
shares.

 







6.03 Conditions to Obligation of the Company.  The obligation of the Company to
effect the Merger is further subject to the following conditions:




(a) Representations and Warranties.  The representations and warranties of
Parent and Merger Sub set forth in this Agreement shall be true and correct in
all material respects, in each case as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date. The Company shall
have received a certificate signed on behalf of Parent by the president of
Parent to such effect.




(b) Performance of Obligations of Parent and Merger Sub.  Parent and Merger Sub
shall have performed the obligations required to be performed by them under this
Agreement at or prior to the Closing Date (except for such failures to perform
as have not had or could not reasonably be expected, either individually or in
the aggregate, to have a material adverse effect with respect to Parent or
adversely affect the ability of Parent to consummate the transactions herein
contemplated or perform its obligations hereunder), and the Company shall have
received a certificate signed on behalf of Parent by the president of Parent to
such effect.




(c) No Litigation. There shall not be pending or threatened any suit, action or
proceeding before any court, Governmental Entity or authority (i) pertaining to
the transactions contemplated by this Agreement or (ii) seeking to prohibit or
limit the ownership or operation by the Company, Parent or any of its
subsidiaries, or to dispose of or hold separate any material portion of the
business or assets of the Company, Parent or of its any subsidiaries.




(d) Consents, etc. Company shall have received evidence, in form and substance
reasonably satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.




(e) Filing of Merger Agreement.  Parent shall have filed or will promptly file
after the Closing Date in the office of the Secretary of State or other office
of each jurisdiction in which such filings are required for the Merger to become
effective.




(f) Resignations.  Parent shall deliver to the Company written resignations of
all of the officers of the Parent and evidence of election of those new
directors and officers as further escribed in Section 5.06 herein.




(g) 8-K. The Post Merger Company shall file a Form 8-K with the SEC within four
days of the closing of the Merger containing audited financial statements of the
Company as required by Regulation S-X as well as a 14C regarding the new
directors as well as the change of the Parent’s name to Navstar Media Holdings,
Inc.




(h) Shareholder Agreements.   Holders of not less than 7,400,000 shares of the
Parent’s common stock at the effective date of the merger shall have entered
into agreements with the Parent satisfactory to the Company restricting the
public market resale of said shares.

 







(i) The existing operation of the Parent, including all assets and liabilities
shall be transferred to the subsidiary, Premier Document Services of Nevada,
Inc., and 100% of this subsidiary’s common stock exchanged for 250,000 shares of
the Parent’s common stock by  Crystal Kim Han simultaneously with  the Closing
of the Merger.




ARTICLE VII:

TERMINATION, AMENDMENT AND WAIVER




7.01 Termination. This Agreement may be terminated and abandoned at any time
prior to the Effective Time of the Merger:




(a) by mutual written consent of Parent and the Company;




(b) by either Parent or the Company if any Governmental Entity shall have issued
an order, decree or ruling or taken any other action permanently enjoining,
restraining or otherwise prohibiting the Merger and such order, decree, ruling
or other action shall have become final and nonappealable;




(c) by either Parent or the Company if the Merger shall not have been
consummated on or before November 30, 2005 (other than as a result of the
failure of the party seeking to terminate this Agreement to perform its
obligations under this Agreement required to be performed at or prior to the
Effective Time of the Merger);




(d) by Parent, if a material adverse change shall have occurred relative to the
Company;




(e) by Parent, if the Company willfully fails to perform in any material respect
any of its material obligations under this Agreement; or




(f) by the Company, if Parent or Merger Sub willfully fails to perform in any
material respect any of their respective obligations under this Agreement.




7.02 Effect of Termination.  In the event of termination of this Agreement by
either the Company or Parent as provided in Section 7.01, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of Parent, Merger Sub or the Company, other than the provisions of the
last sentence of Section 5.01(a) and this Section 7.02. Nothing contained in
this Section shall relieve any party for any breach of the representations,
warranties, covenants or agreements set forth in this Agreement.




7.03 Amendment.  This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties.




7.04 Extension; Waiver.  Subject to Section 7.01(c), at any time prior to the
Effective Time of the Merger, the parties may (a) extend the time for the
performance of any of the obligations or other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties contained in this
Agreement or in any document delivered pursuant to this Agreement, or (c) waive
compliance with any of the agreements or conditions contained in this Agreement.
 Any agreement on the part of a party to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.




7.05 Procedure for Termination, Amendment, Extension or Waiver.  A termination
of this Agreement pursuant to Section 7.01, an amendment of this Agreement
pursuant to Section 7.03 or an extension or waiver of this Agreement pursuant to
Section 7.04 shall, in order to be effective, require in the case of Parent,
Merger Sub or the Company, action by its Board of Directors.  




7.06 Return of Documents.  In the event of termination of this Agreement for any
reason, Parent and Company will return to the other party all of the other
party's documents, work papers, and other materials (including copies) relating
to the transactions contemplated in this Agreement, whether obtained before or
after execution of this Agreement. Parent and Company will not use any
information so obtained from the other party for any purpose and will take all
reasonable steps to have such other party's information kept confidential.




ARTICLE VIII:

INDEMNIFICATION AND RELATED MATTERS




8.01 Survival of Representations and Warranties.  The representations and
warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the Effective Time of the Merger until the Settlement
Date.




8.02     Indemnification.




(a) Irrespective of any due diligence investigation conducted by Company with
regard to the transactions contemplated hereby, the Parent shall indemnify and
hold the Company and each of its officers and directors (the "Company
Representatives") harmless from and against any and all liabilities,
obligations, damages, losses, deficiencies, costs, penalties, interest and
expenses (collectively, "Losses") arising out of, based upon, attributable to or
resulting from any and all Losses incurred or suffered by the Company or any of
the Company Representatives resulting from or arising out of any breach of a
representation, warranty or covenant made by Parent as set forth herein.




(b) The Company shall indemnify and hold the Parent and each of its officers and
directors (the "Parent Representatives") harmless from and against any and all
liabilities, obligations, damages, losses, deficiencies, costs, penalties,
interest and expenses (collectively, "Losses") arising out of, based upon,
attributable to or resulting from any and all Losses incurred or suffered by the
Parent or any of the Parent Representatives resulting from or arising out of any
breach of a representation, warranty or covenant made by Company as set forth
herein.




8.03 Notice of Indemnification.  In the event any proceeding shall be threatened
or instituted or any claim or demand shall be asserted in respect of which
payment may be sought by the Parent or any Parent Representative or by the
Company or any Company Representative, against the other, as the case may be
(each an "Indemnitee"), under the provisions of this Article VIII (an "Indemnity
Claim"), the Indemnitee shall promptly cause written notice of the assertion of
any such Claim of which it has knowledge which is covered by this indemnity to
be forwarded to the Parent Representative, who shall be Crystal Kim Han, or the
Company.  Any notice of an Indemnity Claim by reason of any of the
representations, warranties or covenants contained in this Agreement shall state
specifically the representation, warranty or covenant with respect to which the
Indemnity Claim is made, the facts giving rise to an alleged basis for the
Claim, and the amount of the liability asserted against the Indemnitor by reason
of the Indemnity Claim.  Within ten (10) days of the receipt of such written
notice, the Parent Representative or the Company, as the case may be, shall
notify the Indemnitee in writing of its intent to contest the indemnification
obligation (a "Contest") or to accept liability hereunder.  If the Parent
Representative or the Company, as the case may be, does not respond within ten
(10) days of the request of such written notice to such written notice, the
Parent Representative or the Company, as the case may be, will be deemed to
accept liability as it relates to the Merger Consideration.  In such event, the
Indemnitee will deliver a Notice to the Parent that there is a determination of
liability to this Section 8.03 and the Parent shall be instructed to adjust the
Merger Consideration.  In the event of a Contest, within ten (10) days of the
receipt of the written notice thereof, the parties will select arbitrators and
submit the dispute to binding arbitration before the American Arbitration
Association at a venue to be located in New York City.  The arbitrators shall be
selected by the mutual agreement of the parties.  If the parties can not agree
on the arbitrator, each may select one arbitrator and the two designated
arbitrators shall select the third arbitrator.  If the third arbitrator can not
be agreed upon, the American Arbitration Association in New York shall select
the third arbitrator.  A decision by the individual arbitrator or a majority
decision by the three arbitrators shall be final and binding upon the parties.
Such arbitration shall follow the rules of the American Arbitration Association
and must be resolved by the arbitrators within thirty (30) days after the matter
is submitted to arbitration.  If the arbitration is ruled favorably for Parent
so that there is a determination of a Loss, the Indemnitee will deliver a Notice
to Parent that there is a determination of liability pursuant to this Section
8.03 and the Parent shall adjust the Merger Consideration Deposit accordingly.




ARTICLE IX:




Intentionally left blank and reserved.




ARTICLE X:

GENERAL PROVISIONS




10.01 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally or sent by facsimile, electronic mail, or overnight courier
(providing proof of delivery) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):




(a)

if to Parent or Parent Representative, to:




Premier Document  Services, Inc.

4001 S. Decatur Blvd., Suite 37-218,

Las Vegas, Nevada 89103






Attn: Crystal Kim Han, President

           




(b)

if to the Company, to:

Navistar Communications Holdings, Inc.

Suite 30301

Scitech Place

N0. 22,  Jianguomenwai Street

Beijing, China 100004




Attn: Don B. Lee, Chief Executive Officer




10.02 Definitions.  For purposes of this Agreement:




(a) an "affiliate" of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person;

(b) "material adverse change" or "material adverse effect" means, when used in
connection with the Company or Parent, any change or effect that either
individually or in the aggregate with all other such changes or effects is
materially adverse to the business, assets, properties, condition (financial or
otherwise) or results of operations of such party and its subsidiaries taken as
a whole (after giving effect in the case of Parent to the consummation of the
Merger);




(c) "person" means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity; and




(d) a "subsidiary" of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of Directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first person.




10.03 Interpretation. When a reference is made in this Agreement to a Section,
Exhibit or Schedule, such reference shall be to a Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated. The headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Whenever the words
"include", "includes" or "including" are used in this Agreement, they shall be
deemed to be followed by the words "without limitation".




10.04 Entire Agreement; No Third-Party Beneficiaries. This Agreement and the
other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement. This Agreement
is not intended to confer upon any person other than the parties any rights or
remedies.




10.05 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.




10.06 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.




10.07 Enforcement.  The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Nevada, this being in addition to any other remedy to
which they are entitled at law or in equity.  In addition, each of the parties
hereto (a) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court,
and (b) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any state court other
than such court.




10.08 Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.




10.09 Counterparts.  This Agreement may be executed in one or more identical
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more such counterparts shall have been
executed by each of the parties and delivered to the other parties.




IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
(or representatives in the case of Merger Sub) to execute this Agreement as of
the date first above written.




Premier Document Services, Inc.

 

 

By:/s/ Crystal KimHan

 

Name: Crystal KimHan

Title: President




Attest:




By:/s/ Crystal KimHan

 

Name: Crystal KimHan

Title: Secretary







MERGER SUB

 

 

By:/s/ Crystal KimHan

 

Name: Crystal KimHan

Title: President




Navistar Communications Holdings, Ltd.




By:/s/ Don B. Lee

 

Name: Don B. Lee

Title: Chief Executive officer





